Citation Nr: 0706002	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  02-13 433	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for gouty 
arthritis.  

(The issues of whether new and material evidence has been 
received to reopen the previously denied claims of 
entitlement to service connection for hiatal hernia, and of 
entitlement to service connection for a disability manifested 
by stomach problems (other than a hiatal hernia), including 
gastritis, will the subjects of a separate decision by the 
Board of Veterans' Appeals.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

In a November 4, 2005, decision of the Board of Veterans' 
Appeals (Board), the undersigned Veterans Law Judge denied 
the veteran's attempt to reopen a claim of the entitlement to 
service connection for gouty arthritis, based on new and 
material evidence, and remanded the matter of whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for a stomach disorder, to 
include hiatal hernia.  Inasmuch as the Board's November 2005 
decision concerning the claim for gouty arthritis is 
implicated by procedural and due process deficiencies, this 
is the only matter that will be the subject of the Order to 
Vacate.  Therefore, the actions taken by the Board in its 
November 4, 2005, decision, with respect to the remaining 
issues are undisturbed. 


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 20.904 (2006).

Here, the decision of the Board, dated on November 4, 2005, 
failed to provide the veteran due process under the law with 
regard to the issue whether new and material evidence has 
been received to reopen the claim of entitlement to service 
connection for gouty arthritis.  Specifically, in the 
November 2005 decision, the veteran was denied due process 
when the Board did not recognize the proper notice of 
disagreement date for the purpose of determining the last 
disposition in which this discrete claim was finally 
disallowed on any basis.

Accordingly, the November 4, 2005, decision of the Board that 
addresses the issue of whether new and material evidence has 
been received to reopen the claim of entitlement to service 
connection for gouty arthritis is vacated.  The Board will 
enter a new decision as though the November 4, 2005, decision 
had not been made.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


